Exhibit 10.32

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of the 24th day of October, 2005, by
and between Vital Images, Inc. (“Company”) and Jeremy Abbs (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to retain the services of Executive for and on behalf
of Company on the terms and subject to the conditions set forth herein.

 

WHEREAS, each of the parties acknowledge that they are receiving good and
valuable consideration for entering into this Employee Agreement and Executive
acknowledges that this Employment Agreement, including the non-disclosure
agreement set forth herein, was negotiated between the parties hereto and that
Executive received bargained for consideration in the form of benefits resulting
to Executive from the terms and conditions of such employment, in exchange for
entering into this Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.

 

EMPLOYMENT AND TERM

 

1.1                                 EMPLOYMENT.  Upon the terms subject to the
conditions herein contained, Company hereby employs Executive as Vice President,
Quality and Customer Satisfaction, and Executive hereby accepts such employment,
subject to the supervision of the Chief Financial Officer and Chief Operating
Officer. Executive shall devote his best skill and efforts (reasonable sick
leave and vacations excepted) to the performance of his duties under this
Agreement.

 

1.2                                 TERM.  This Agreement shall take effect upon
the date first above written, and shall remain in effect as “at-will” employment
until terminated in accordance with Article IV.  Upon termination of this
Agreement, except as otherwise provided herein, neither the Company nor
Executive shall have any further rights, duties, privileges, or obligations
hereunder.

 

1.3                                 COMPLIANCE WITH COMMITMENTS AND
OBLIGATIONS.    Executive represents and warrants as follows: (i) he is not a
party to any other agreement or obligation for personal services; (ii) there
exist no impediments or restraints, contractual or otherwise on Executive’s
power, right or ability to enter into this Agreement and to perform his duties
and obligations hereunder; and (iii) the performance of his obligations under
this Agreement do not and will not violate or conflict with any agreement
relating

 

--------------------------------------------------------------------------------


 

to confidentiality, non-competition or exclusive employment to which Executive
is or was subject.

 

1.4                                 INSIDER TRADING POLICY.  Executive will be
required, as a condition of employment with the Company, to sign and comply in
every respect with the Company’s Insider Trading Policy, a signed copy of which
is in your personnel file.

 

ARTICLE II.

 

COMPENSATION

 

2.1                                 BASE SALARY.  In exchange for the provision
of services, Company agrees that it will pay Executive commencing October 24th,
2005, at the rate of $144,000 per year, payable in accordance with standard pay
practices of Company, less any applicable withholdings or deductions.

 

2.2                                 BENEFITS.  In addition to the compensation
set forth under Section 2.1, Executive shall be entitled to participate in any
of Company’s standard benefit policies or plans, including its Employee Stock
Purchase plan, according to their terms.  Subject to the provisions of
Section 4.1(d) of this Agreement, these policies may be modified or terminated
from time to time by Company, but not retroactively.  The written terms of the
policies shall govern any questions of eligibility, coverage, or duration of
coverage.

 

2.3                                 INCENTIVE COMPENSATION.  As an incentive to
performance, Executive shall be eligible to receive initiative compensation
and/or benefits as follows:

 

a.                                       Executive shall be eligible to
participate in Company’s Management Incentive Plan (the “Plan”) as it is
established annually by the Board of Directors.  Pursuant to the Plan,
Executive’s incentive target for calendar year 2005 shall be fifty percent (50%)
of Executive’s base salary for calendar year 2005.  Executive’s incentive
compensation for calendar year 2005 under the Plan, if any, will be determined
as soon as practical after December 31, 2005, and will be paid to Executive in a
lump sum, less any withholdings or deductions, on or before March 15, 2006.

 

2.4                                 VACATION.  Executive shall initially receive
twenty (20) days of vacation per year.

 

2.5                                 BUSINESS EXPENSES.  The Company will
reimburse Executive for all reasonable, ordinary, and necessary expenses
incurred by him in the performance of his duties hereunder, provided that
Executive accounts to Company for such expenses in a manner normally prescribed
by Company for reimbursement of expenses.  Such reimbursement requests must be
accompanied by the appropriate documentation and shall be subject to review by
Company’s Chief Financial Officer and Chief Operating Officer.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III.

 

DUTIES OF EXECUTIVE

 

3.1                                 SERVICES.  Executive shall perform all
duties and obligations charged to Executive by the Company’s Chief Financial
Officer and Chief Operating Officer of Company, as the same may be determined
from time to time.  The Chief Financial Officer and Chief Operating Officer
shall assure adequate time, resources, and authority for Executive to reach
goals mutually agreed upon with Executive.

 

3.2                                 TIME AND EFFORT.  Executive shall devote his
full time and effort to the business of Company.  Executive shall perform the
duties and obligations required of Executive hereunder in a competent,
efficient, and satisfactory manner at such hours and work conditions as the
performance of these duties may require.

 

3.3                                 ARTICLES AND BY-LAWS.  Executive shall act
in accordance with so as to abide by the Articles of Incorporation of Company,
the Bylaws of Company and all decisions of the Board of Directors of Company.

 

3.4                                 CONFIDENTIALITY AND LOYALTY.  Executive
acknowledges that during the course of his employment he has produced and may
produce and have access to material, records, data, and information not
generally available to the public (“Confidential Information”) regarding
Company, its customers and affiliates.  Accordingly, during and subsequent to
the termination of this Agreement, Executive shall hold in confidence and not
directly or indirectly disclose, use, copy, or make lists of any such
confidential information, except to the extent authorized in writing by Company,
or as required by law or any competent administrative agency or as otherwise is
reasonable necessary or appropriate in connection with the performance by
Executive of his duties pursuant to this Agreement.  Upon termination of his
employment under this Agreement, Executive shall promptly deliver to Company
(i) all records, manuals, books, documents, letters, reports, data,
calculations, and all copies of any of the foregoing which are the property of
Company and (ii) all other property of Company and Confidential Information
which in any of these cases are in his possession or under his control. 
Executive agrees to abide by Company’s reasonable policies as in effect from
time to time, respecting avoidance of interests conflicting with those of
Company.

 

3.5                                 WORKS MADE FOR HIRE.  Executive acknowledges
and agrees that any and all works of authorship by Executive made pursuant to
this Agreement or any prior agreements are within the scope of services to be
provided to Company and shall constitute “works made for hire” as defined by the
Copyright Act of 1976, Title 17 of the United States Code, as now enacted or
hereinafter amended.  To the extent Employee retains any rights of any nature in
any Work Product, Employee hereby assigns to Company all of Employee’s right,
title, and interest (including but not limited to all patent, copyright, trade
secret, and moral rights) in and to all Work Products prepared by Employee,
whether patentable or not, made or conceived in whole or in part by Employee
within the scope of Employee’s employment by Company, or that involve the use of
Confidential Information.  Accordingly, Executive acknowledges and agrees that
Company shall be the sole and exclusive owner of any and all copyright(s) with
respect to such works of authorship and that Executive shall not be entitled to
any additional compensation over and above the compensation set forth herein or
otherwise already received by Executive unless otherwise agreed in writing by
Company.  If any work of

 

3

--------------------------------------------------------------------------------


 

authorship created hereunder or prior to hereto is not deemed to be a “work made
for hire,” Executive hereby assigns all right, title, and interest therein to
Company.  Executive is hereby notified that this assignment of Work Product does
not include any invention where (i) Executive did not use the equipment,
supplies, facility or trade secret information of Company; (ii) Executive
developed the invention on his own time; (iii) the invention does not directly
relate to the business of Company or Company’s actual or anticipated research or
development; and (iv) the invention did not result from any work performed for
Company.

 

3.6                                 COMPANY TO HOLD PROPRIETARY RIGHTS. 
Furthermore, and without limiting the foregoing, Executive acknowledges and
agrees that all proprietary rights, including, without limitation, all patent,
trademark, trade secret, copyright, and other rights, which may exist in
connection with any and all inventions, ideas, and works created or conceived by
Executive for Company, either before or after the date hereof, shall be the sole
and exclusive property of Company and Executive shall have no further rights
therein and, to the extent necessary, assigns all such rights to Company.  All
patent, copyright, and other rights in such inventions, ideas, and works shall
be the property of Company, who shall have the sole right to seek patent, copy,
registered design or other protection in connection therewith.  Executive shall
at Company’s reasonable expense do all things and execute all such documents as
Company may reasonably require to vest in Company the rights and protection
herein described.

 

3.7                                 RESTRICTION ON COMPETITION.  Executive
agrees that for a period of eighteen (18) months from the date of Executive’s
termination of employment with the Company, irrespective of the reasons for
termination, Executive shall not, directly or indirectly, and regardless of
whether Executive is acting as owner, partner, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, consultant or in any
other capacity, (1) develop, market, or distribute any products competitive with
the Company’s products, or (2) provide services for any person or entity that is
developing, marketing or distributing products competitive with the Company’s
products, or (3)  solicit or attempt to solicit the employment of any employee
of the Company or any of the Company’s affiliates, whether on his own behalf or
on behalf of any other person or entity, provided, however, that this Agreement
will not prevent Executive from holding for passive investment purposes up to 1%
of any class of stock or other securities of a publicly held company with
products that are competitive with the Company’s products.  The term
“employment” for purposes of this Article 3.7 means to enter into an arrangement
for services as a full-time or part-time employee, independent contractor, agent
or otherwise. You and the Company agree that this provision is reasonably
enforced as to any geographic area in which the Company conducts its business.

 

3.8                                 REMEDIES.  Executive agrees and understands
that any breach of any of the covenants or agreements set forth in this
ARTICLE III of this Agreement will cause Company irreparable harm for which
there is no adequate remedy at law, and, without limiting whatever other rights
and remedies Company may have under this paragraph, Executive consents to the
issuance of an injunction in favor of Company enjoining the breach of any of the
aforesaid covenants or agreements by any court of competent jurisdiction.  If
any or all of the aforesaid covenants or agreements are held to be unenforceable
because of

 

4

--------------------------------------------------------------------------------


 

the scope or duration of such covenant or agreement or the area covered thereby,
the parties agree that the court making such determination shall have the power
to reduce or modify the scope, duration, and/or area of such covenant to the
extent that allows the maximum scope, duration, and/or area permitted by
applicable law.

 

ARTICLE IV.

 

TERMINATION

 

4.1                                 RESIGNATION OF EXECUTIVE.  Executive may
resign his employment at any time for any reason upon fifteen (15) days advance
written notice to the Chief Financial Officer and Chief Operating Officer.  If
Executive resigns his employment without Good Reason (as that term is defined
below), he shall not be entitled to severance pay.  If Executive resigns his
employment for Good Reason, the Company shall pay Executive the severance pay
set forth in Section 4.2 below provided Executive agrees to release any claims
he may have against the Company in exchange for receipt of severance pay.  For
purposes of the Agreement, Good Reason shall mean the occurrence of any of the
following events, which the Company has not cured within thirty (30) days of
notice thereof:

 

a.                                       A material breach of this Agreement by
the Company;

 

b.                                      A material adverse change in Executive’s
status or position as an executive officer of the Company as a result of a
material diminution in Executive’s duties, responsibilities, or authority as of
the date of this Agreement (except in connection with the termination of
Executive’s employment in accordance with Section 4.3 hereof);

 

c.                                       A reduction by the Company of the
Executive’s base salary as the same may be increased from time to time;

 

d.                                      Without replacement by a plan providing
benefits to Executive equal to or greater than those discontinued or by payment
of cash in lieu of such benefits, the failure by the Company to continue in
effect, within its maximum stated term, any employee benefit plan in which
Executive is participating in prior to the date of this Agreement or taking of
any action by the Company that would adversely affect Executive’s participation
or materially reduce Executive’s benefits under all such plans; provided,
however, that Good Reason shall not include changes, modifications, and
terminations of the Company’s standard benefit policies and plans which are
generally applicable to the Company’s officers and employees; or

 

e.                                       The Company’s requiring Executive to be
based anywhere other than that Minneapolis/St. Paul, Minnesota metropolitan
statistical area, except for required travel on the Company’s business.

 

4.2                                 TERMINATION BY COMPANY.  Company shall have
the right to terminate Executive’s employment without notice and with or without
Cause, as that term is defined below.  If Company terminates Executive’s
employment without cause,

 

5

--------------------------------------------------------------------------------


 

Company shall pay Executive six (6) months of severance pay based on Executive’s
base salary at the time of termination provided Executive agrees to release any
claims he may have against the company in exchange for the receipt of severance
pay.  Executive’s severance pay, if any, shall be payable in one lump sum, less
any applicable withholdings or deductions, within ten (10) days after the
expirations of any applicable rescission periods.  If Company terminates
Executive’s employment with Cause, Executive shall not receive severance pay.

 

4.3                                 TERMINATION FOR CAUSE.  Notwithstanding
anything contained in this Agreement to the contrary, Company shall have the
right to terminate the employment of Executive for Cause.  Cause means:

 

a.                                       Executive’s gross misconduct;

 

b.                                      Executive shall inexcusably violate or
willfully refuse to obey the lawful and reasonable instructions of the Chief
Financial Officer and Chief Operating Officer or the Board of Directors of the
Company; or

 

c.                                       Executive’s conviction (including a
plea of nolo contendere) of willfully engaging in illegal conduct constituting a
felony or gross misdemeanor under federal or state law which is materially and
demonstrably injurious to the Company or which impairs Executive’s ability to
perform substantially his duties for the Company.

 

An act, or failure to act, will be considered “gross” or “willful” for this
purpose only if done, or omitted to be done, by Executive in bad faith and
without reasonable belief that it was in, or not opposed to, the best interests
in the Company.  Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Company’s Board of Directors (or a committee
thereof) or based upon the advice of counsel for the Company will be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.  It is also expressly understood
that Executive’s attention to matters not directly related to business of the
Company will not provide a basis for termination for Cause so long as the Board
did not expressly disapprove in writing of Executive’s engagement in such
activities either before or within a reasonable period of time after the Board
knew or could have reasonably known the Executive engaged in those activities. 
Notwithstanding the foregoing, Executive may not be terminated for Cause unless
and until there has been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to Executive and an opportunity for him, together with his
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board Executive was guilty of the conduct set forth above in clauses a.,
b., or c. of this definition and specifying the particulars thereof in detail.

 

Where the employment of the Executive is terminated pursuant to this Article IV,
Section 4.3 of this Agreement, such termination shall be effective upon the
delivery of notice thereof to Executive.

 

6

--------------------------------------------------------------------------------


 

4.4.                              SURVIVING RIGHTS.  Notwithstanding the
termination of Executive’s employment, the parties shall be required to carry
out any provisions hereof which contemplate performance subsequent to such
termination; and such termination shall not affect any liability or other
obligation which shall have accrued prior to such termination, including, but
not limited to, any liability for loss or damage on account of a prior default.

 

4.5.                              COOPERATION AND NON-DISPARAGEMENT.   
Executive agrees that, during the term of this Agreement and for three (3) years
following the termination of his employment, Executive will (i) assist and
cooperate with the Company regarding any claims or disputes involving matters
within the knowledge or responsibilities of Executive; and (ii) not in any way
or by any means disparage the Company, the members of the Company’s Board of
Directors or the Company’s officers and employees.

 

4.6.                              DISCLOSURE.    Executive agrees that, during
the term of this Agreement and for three (3) years following the termination of
his employment, Executive will inform any new employer or other person or entity
with whom he enters into a business relationship, before accepting employment or
entering into a business relationship, of the post-employment restrictions and
obligations contained in this Agreement, including but not limited to the
existence of Articles 3.7, and 4.5 above.

 

ARTICLE V.

 

GENERAL PROVISIONS

 

5.1                                 NOTICES.  All notices, requests, and other
communications shall be in writing and except as otherwise provided herein,
shall be considered to have been delivered if personally delivered or when
deposited in the United States mail, first class, or certified or registered,
postage prepaid, return receipt requested, addressed to the proper party at its
address set forth below, or to such other address as such party may hereafter
designate by written notice to the other party:

 

a.

 

If to Company, to:

 

Vital Images, Inc.

 

 

 

 

5850 Opus Parkway, Suite 300

 

 

 

 

Minnetonka, MN 55343

 

 

 

 

Attention: Chief Financial Officer and

 

 

 

 

Chief Operating Officer

 

 

 

 

 

b.

 

If to Executive, to:

 

Jeremy Abbs

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

5.2                                 WAIVER, MODIFICATION, or AMENDMENT.  No
waiver, modification, or amendment of any term, condition, or provision of this
Agreement shall be valid or of any effect unless made in writing, signed by the
party to be bound or its duly authorized representative and specifying with
particularity the nature and extent of such waiver, modification, or amendment. 
Any waiver by any party of any default of the other shall not effect, or impair
any right arising from, any subsequent default.  Nothing herein shall limit the
rights and remedies of the parties hereto under and pursuant to this Agreement,
except as hereinbefore set forth.

 

5.3                                 ENTIRE AGREEMENT.  This Agreement contains
the entire understanding of the parties hereto in respect of transactions
contemplated hereby and supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

5.4                                 INTERPRETATION AND SEVERANCE.  The
provisions of this Agreement shall be applied and interpreted in a manner
consistent with each other so as to carry out the purposes and intent of the
parties hereto, but if for any reason any provision hereof is determined to be
unenforceable or invalid, such provision or such part thereof as may be
unenforceable or invalid shall be deemed severed from this Agreement and the
remaining provisions shall be carried out with the same force and effect as if
the severed provision or part thereof had not been a part of this Agreement.

 

5.5                                 GOVERNING LAW.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Minnesota.

 

5.6                                 ASSIGNMENT.  Executive acknowledges that
Executive’s services are unique and personal.  Accordingly, Executive may not
assign Executive’s rights or delegate Executive’s duties or obligations under
this Agreement.  Company’s rights and obligations under this Agreement shall
inure to the benefit of and shall be binding on Company’s successors and
assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

VITAL IMAGES, INC.:

 

By

/s/ Michael H. Carrel

 

 

 

Michael Carrel

 

 

Chief Financial Officer and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

By

/s/ Jeremy Abbs

 

 

 

Jeremy Abbs

 

8

--------------------------------------------------------------------------------